PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/248,967
Filing Date: 16 Jan 2019
Appellant(s): Gabara, Thaddeus



__________________
Thaddeus Gabara (Reg. No. 57,031)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant has argued with the rejections of claims 21-48 under 35 U.S.C. 112(a) by setting forth arguments as addressed below.

I. 	The Appellant’s position is that “A. first 112(a) rejection  of claim element…patentability of apparatus claims must be depend upon structural limitations and not upon statements of function…the specification comprises sufficient ‘structural limitations’ for the support of the apparatus claims 21, 27, 37 and 34” (Pages 16 and 17 of the Appeal Brief). The Appellant asserts “the specification has sufficient description to teach one skilled in the art to support the claim element “said brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus” (Page 18 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that claims 21, 27, 34 and 45, merely recite the limitations "a brain sensor, wherein said brain sensor is in electrical contact with said user and configured to detect or excite a brain wave stimulus;" which were not described in the specification in such a way as to enable one The user can then signal to the Private Memory Drive to voice more snippets into the ear canal when the user is on top of the active conversation and requires more information that the user feels can be used to add content to the ongoing active conversation" [0022]. Therefore, the Appellant 's arguments are not persuasive.

II. 	The Appellant’s position is that “B. second 112(a) rejection of the claim element (Page 17 of the Appeal Brief) … the specification comprises sufficient support to enable the claim element “private memory is only accessible by said user associated with said first device…the ‘private memory’ is not shared with anyone; user has ‘ownership’ and ‘absolute control’ of the ‘private memory’” (Page 19 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that claims 21, 27, 34 and 45, merely recite the limitations "private memory is only accessible by said user associated with said first device," which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention even with the support of above paragraphs addressed by the Appellant. The claims or the paragraphs pointed out by the Appellant do not describe or support clear functions of how Private Memory Drive is only known to the user of which " ... These are some of the memories that the user wants to keep [0101]. Furthermore, the Examiner points that prior art Wieder teaches in col. 19, II 44-67, a user's private history in which "In order to protect user privacy, user information stored on the network may be stored in an encrypted form for which the storage provider does not hold the decryption keys. Encryption mechanisms may be utilized to keep a user's history private and not accessible to human prying ... (analogous to user's private memory)". Wieder teaches maintaining a secure private database and provides encryption mechanisms to keep a user's history private and not accessible to human prying. It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to understand when user's history is private, it can only be accessed by authorized user. However, the Appellant disagrees with Wieder's disclosure and yet the Appellant does not distinguish how the functions of the Appellant's claimed private memory are different and enabled from prior art Wieder's disclosure. Therefore, the Appellant's arguments are not persuasive.

III.	The Appellant’s position is that “C. Examiner concludes that a user’s private history is analogous to user’s private memory” (Pages 19 and 20 of the Appeal Brief). The Appellant asserts “Wieder teaches away from Appellant’s claim element “said private memory is only accessible by said user associated with said first device’” (Page 21 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that claims 21, 27, 34 and 45, merely recite the limitations "private memory is only accessible by said user associated with said first device," which were not described in the specification in such a 
addressed by the Appellant. The claims or the paragraphs pointed out by the Appellant do not describe or support clear functions of how Private Memory Drive is only known to the user of which " ... These are some of the memories that the user wants to keep intact and only known to the user ... "[0101]. The memories that the Appellant discloses in the original specification of [0101] above are not clearly described as how they can be
associated with a device when only the user has access. Furthermore, the Examiner points that prior art Wieder teaches in col. 19, II 44-67, a user's private history in which "In order to protect user privacy, user information stored on the network may be stored in encrypted form for which the storage provider does not hold the decryption keys. Encryption mechanisms may be utilized to keep a user's history private and not accessible to human prying ... (analogous to user's private memory)". Wieder teaches
maintaining a secure private database and provides encryption mechanisms to keep a
user's history private and not accessible to human prying. It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to understand when user's history is private, it can only be accessed by authorized user. However, the Appellant disagrees with Wieder's disclosure and yet the Appellant does not distinguish how the functions of the Appellant's claimed private memory are different and enabled from prior art Wieder's disclosure. Therefore, the Appellant's arguments are not persuasive.


	The Examiner respectfully disagrees.  The Examiner points to the Response to Arguments II and III above.

V.	The Appellant’s position is that “E. How is ‘private memory’ different and enabled from Wieder’s disclosure?” (Page 22 of the Appeal Brief). The Appellant asserts “Wieder teaches that the ‘user’s history” should not be associate with a user; while Appellant’s claims recites private memory is associated with a user” (Page 22 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points that claims 21, 27, 34 and 45, merely recite the limitations "private memory is only accessible by said user associated with said first device," which were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention even with the support of paragraphs
addressed by the Appellant. The claims or the paragraphs pointed out by the Appellant do not describe or support clear functions of how Private Memory Drive is only known to the user of which " ... These are some of the memories that the user wants to keep intact and only known to the user ... "[0101]. The memories that the Appellant discloses in the original specification of [0101] above are not clearly described as how they can be

maintaining a secure private database and provides encryption mechanisms to keep a
user's history private (analogous to user’s history associated with user) and not accessible to human prying. It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to understand when user's history is private, it can only be accessed by authorized user. Therefore, the Appellant's arguments are not persuasive.

VI.	The Appellant’s position is that “F. Memories not clearly described as how they can be associated with a device when only the user has access” (Page 23 of the Appeal Brief). 
The Examiner respectfully disagrees.  The Examiner points to the Response to Argument V above.

VII.	The Appellant’s position is that “G. Changing occurrence of ‘user’s private history’ to ‘user’s history private’” (Page 24 of the Appeal Brief). 
The Examiner respectfully disagrees. Wieder teaches in col. 19, II 44-67, a user's private history in which "In order to protect user privacy, user information stored on the user's history private and not accessible to human prying... ( analogous to user's private memory)". Wieder teaches maintaining a secure private database and provides encryption mechanisms to keep a user's history private and not accessible to human prying. The Examiner points that Wieder teaches the method of utilizing encryption mechanisms to keep a user's history private, which becomes private and was written as user's private history. Therefore, the Appellant's arguments are not persuasive.

VIII.	The Appellant’s position is that “H. Neither Mason nor Hilerio teach the term ‘user’s private history’ or its equivalent” (Page 24 of the Appeal Brief).
The Examiner respectfully disagrees.  The Examiner points to the Response to Argument VII above.

IX.	The Appellant’s position is that “I. Examiner fails to consider in its entirety…(1)…Appellant’s claim element recites ‘said private memory is only accessible by said user associated with said first device’; (2)…Appellant’s claim element ‘said private memory is only accessible by said user associated with said first device…Wieder ‘teaches away’ from the claim elements” (Pages 24 and 25 of the Appeal Brief).
The Examiner respectfully disagrees. The Examiner points to the Response to Arguments II, III and V above.


The Examiner respectfully disagrees. While the Appellant argues Wieder's user's history of nothing more than information, the Appellant does not differentiate or clarify the claimed language from the prior art of record. Therefore, the Appellant's arguments are not persuasive.

XI.	The Appellant’s position is that “K. Examiner used ‘word matching’ instead of ‘word content’” (Page 25 of the Appeal Brief).
The Examiner respectfully disagrees. Wieder teaches in col. 19, II 44-67, a user's private history in which "In order to protect user privacy, user information stored on the network may be stored in an encrypted form for which the storage provider does not hold the decryption keys. Encryption mechanisms may be utilized to keep a user's history private and not accessible to human prying... ( analogous to user's private memory)". Wieder teaches maintaining a secure private database and provides encryption mechanisms to keep a user's history private and not accessible to human prying. The Examiner points that Wieder teaches the method of utilizing encryption mechanisms to keep a user's history private, which becomes private and was written as user's private history. This is not in any way or form to match words. Therefore, the Appellant's arguments are not persuasive.


	The Examiner respectfully disagrees.  The Examiner points to the Response to Argument I above.

XIII.	The Appellant’s position is that “M. The second 112(a) rejection – The limitation of claim element ‘private memory is only accessible by said user associated with said first user” (Page 26 of the Appeal Brief).
	The Examiner respectfully disagrees.  The Examiner points to the Response to Argument II above.

Appellant has argued with the rejections of claims 21-48 under 35 U.S.C. 103 by setting forth arguments as addressed below.

XIV.	The Appellant’s position is that “Examiner has failed to make prima facie case of 103 obviousness for claim 46” (Page 29 of the Appeal Brief).
The Examiner respectfully disagrees.  In response to the Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).  In this case, Wieder discloses user’s private history with secure private database while Hilerio teaches firewalls in series.  It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Hilerio teachings in the Wieder system. Skilled artisan would have been motivated to incorporate method for configuring firewalls in series taught by Hilerio in the Wieder system in providing identified compositions for effective data assessment. Therefore, the Appellant’s arguments are not persuasive.

XV.	The Appellant’s position is that “Wieder ‘teaches away’ from Appellant’s claims (Page 30 of the Appeal Brief)…Examiner has failed to establish a prima facie conclusion of obviousness for claims 21, 27, and 34” (Page 31 of the Appeal Brief). 
The Examiner respectfully disagrees. Masson discloses accessing the relationships of input data through a logic based, three-dimensional decision-making algorithm, while Wieder teaches providing identified compositions and digital-works to a user and Hilerio teaches managing and updating security data policy. Skilled artisan would have been motivated to incorporate method for configuring firewalls in series taught by Hilerio in the combination of Masson and Wieder system in device assessment on the relationships of input data through a logic based, three-dimensional decision-making algorithm. In response to the Appellant's argument that "Examiner has failed to establish a prima facie conclusion of obviousness with the combination of Wieder, Masson and Hilerio for the independent claims 21, 27, and 34", it has been held 
XVI.	The Appellant’s position is that “Wieder ‘teaches away’ from Appellant’s claims …Examiner has failed to establish a prima facie conclusion of obviousness for claim 42 (Page 32 of the Appeal Brief)… Examiner has failed to establish a prima facie conclusion of obviousness for all independent claims 21, 27, 34, 42, and 46 ” (Page 33 of the Appeal Brief).
	The Examiner respectfully disagrees.  The Examiner points to the Response to Argument XV above.

XVII.	The Appellant’s position is that “no motivation to combine Wieder, Masson and Hilerio” (Pages 33-37 of the Appeal Brief).
The Examiner respectfully disagrees. In response to the Appellant's argument that
"no motivation to combine Wieder, Masson and Hilerio ", it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, Masson discloses accessing the relationships of input data through a logic based, three-dimensional decision-making algorithm, while 

XVIII.	The Appellant’s position is that “prior art of Wieder is nonanalogous art” (Page 38 of the Appeal Brief).
The Examiner respectfully disagrees. In response to the Appellant's argument that Wieder is nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor. If it is not, we proceed to determine whether the reference is
reasonably pertinent to the particular problem with which the inventor was involved. In
re Wood, 202 USPQ 171, 174. In this case, Wieder teaches in col. 19, II 44-67, a user's
private history in which "In order to protect user privacy, user information stored on
the network may be stored in an encrypted form for which the storage provider does
not hold the decryption keys. Encryption mechanisms may be utilized to keep a
user's history private and not accessible to human prying... ( analogous to user's private memory)". Wieder teaches maintaining a secure private database and provides
encryption mechanisms to keep a user's history private and not accessible to human
prying. Examiner points that Wieder teaches the method of utilizing encryption
mechanisms to keep a user's history private, which becomes private and was written as

prevent from human prying is not an abstract idea. Therefore, the Appellant’s arguments are not persuasive.
XIX.	The Appellant’s position is that “claims 22-26, 28-33, 35-41, and 43-45 depend on independent claims 21, 27, 34 and 42 have been shown to be non-obvious considering the prior art of Wieder and Masson…a similar argument can be made for claims 47-48 dependent on independent claim 46…Masson and Hilerio are insufficient by themselves to establish a prima Facie of obviousness. Neither can overcome Applicant’s ‘private memory’ as recited in the claims or defined in the specification” (Pages 38 and 39 of the Appeal Brief). 
The Examiner respectfully disagrees.  The Examiner points to the Response to Arguments XV and XVIII above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIN LIN M HTAY/Examiner, Art Unit 2153                                                                                                                                                                                                        
Conferees:
/RYAN M STIGLIC/Primary Examiner, OPQA                                                                                                                                                                                                        

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.